 


109 HR 337 IH: To amend title 13, United States Code, to provide that the term of office of the Director of the Census shall be 5 years, to provide that the Director of the Census report directly to the Secretary of Commerce, and for other purposes.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 337 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mrs. Maloney introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 13, United States Code, to provide that the term of office of the Director of the Census shall be 5 years, to provide that the Director of the Census report directly to the Secretary of Commerce, and for other purposes. 
 
 
1.Director of the Census 
(a)In generalSection 21 of title 13, United States Code, is amended to read as follows: 
 
21.Director of the Census: duties; term 
(a)In generalThe Bureau shall be headed by a Director of the Census, appointed by the President, by and with the advice and consent of the Senate. The Director shall perform such duties as may be imposed upon him by law, regulations, or orders of the Secretary, and shall report directly to the Secretary. 
(b)TermThe term of office of the Director shall be 5 years, and shall begin as of the date which occurs 2 years after the 2000 census day, and every fifth year after such date. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his predecessor was appointed, shall be appointed for the remainder of such term. The Director may serve after the end of his term until reappointed or until a successor has been appointed, but in no event longer than 180 days. 
(c)DefinitionFor purposes of this section, the term census day has the meaning given the term decennial census date under section 141(a). . 
(b)Transition provisionThe individual serving as the Director of the Census on the day before the date of enactment of this Act may continue to serve in that position until such individual or a successor has been appointed (in accordance with the amendment made by subsection (a)) to serve for the remainder of the 5-year term within which such date of enactment occurs, but in no event longer than 180 days after such date of enactment. 
(c)Clerical amendmentThe table of sections for chapter 1 of title 13, United States Code, is amended by striking the item relating to section 21 and inserting the following: 
 
 
21. Director of the Census: duties; term. 
 
